Citation Nr: 1024884	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 70 percent, for 
posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1997 to May 2001.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the appellant's claim for an increased 
rating for PTSD, and a June 2008 rating decision of the Nashville 
RO, which denied the appellant's claim for entitlement to TDIU.

In March 2010, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.

In a March 2009 statement, filed on a VA Form 9, the appellant 
indicated he was only appealing the issue of entitlement to TDIU.  
The appellant had previously filed a substantive appeal for the 
claims of entitlement to an increased rating for PTSD and 
entitlement to TDIU in August 2008.  There is no evidence of 
record that the appellant wished to withdraw his claim for an 
increased rating for PTSD, including the March 2010 Travel Board 
hearing transcript, therefore, the Board will proceed to 
adjudicate the claim.  

In March 2010, the Board received a February 2010 report from the 
appellant's treating VA psychiatrist and a March 2010 Social 
Security Administration decision granting the appellant 
disability benefits.  The Board notes that VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In two 
statements dated in March 2010, the appellant waived RO 
jurisdiction over the new evidence.  Thus, the Board finds no 
prejudice to the appellant in proceeding to adjudicate this 
appeal.

FINDINGS OF FACT

1. The evidence, overall, reflects that the appellant's PTSD 
results in anxiety, depression, and homicidal ideation that 
effectively result in total occupational and social impairment.

2. In view of the 100 percent schedular rating for PTSD granted 
in this decision, there is no longer a controversy on the 
question of the appellant's entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2009).

2.  The question of whether the appellant is entitled to an award 
of TDIU is now moot, warranting dismissal of the appeal as to 
that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

II.	Increased Evaluation for PTSD

Turning to the merits of the appellant's claim, disability 
evaluations are determined by comparing a veteran's present 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 
(2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Thus, the Board must consider whether the appellant is 
entitled to staged ratings at any time during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the appellant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that a 70 percent evaluation for 
PTSD is warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic Code 
9411.

Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school.  A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of life.  
See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-47 (1994). 

Based on a thorough review of the record, the Board finds that 
the evidence supports a 100 percent evaluation for PTSD.  The 
record, as discussed below, shows that the appellant's PTSD 
effectively causes total social and occupational impairment.  

Here, the rating action which is appealed was not preceded by a 
claim for increase but, rather, was taken by the RO as part of a 
review of the appropriateness of the disability rating assigned 
for the appellant's service-connected PTSD.  The appellant was 
notified that there would be a future review in the body of the 
September 2003 rating decision which, at that time, increased the 
appellant's rating for PTSD from 30 to 70 percent.  That 
examination was conducted in August 2007, following which the 
October 2007 rating decision was issued, continuing the 
appellant's rating at 70 percent.  The appellant filed a notice 
of disagreement with the October 2007 rating decision in November 
2007.

The August 2007 VA examiner found the appellant had severe 
impairment from an occupational point of view and moderate 
impairment from a social functioning viewpoint.  The VA examiner 
noted that the appellant's functioning in the occupational arena 
continues to be limited and worse than in the last ratings 
examination.  The appellant reported that he had applied for a 
job at a Sheriff's Department, but had a verbal altercation with 
an employee that escalated to the point where each person 
involved held firearms at each other.  Consequently, the 
appellant did not get the job.  The appellant indicated that he 
had worked at his current position for three years, but had 
problems with those over him.  He reported that he "back talks" 
and occasionally becomes irate, but denied any physical 
altercations.  The appellant reported feeling uncomfortable going 
out to eat, and having to sit in a corner table.  He reported 
occasional road rage and noted that when others cut him off he 
honks his horn and runs up on the side of them to demonstrate his 
anger.  He reported having one friend whom he plays video games 
with outside of old military buddies who live in other states.  
The appellant reported homicidal ideation, noting that "I get so 
angry if I could get away with it, I might do it."  He denied 
visual hallucinations but stated that he sees people at times and 
thinks that they look just like people from the USS Cole.  The 
appellant was on the USS Cole when it was bombed in October 2000.  
He also occasionally thinks he hears his wife calling his name 
when she is not, but noted that this occurs only rarely.  His 
grooming was appropriate, his speech was intact, and he was 
oriented as to place, time and situation.  The appellant had a 
moderate degree of intrusive recollections, stating that he has 
memories everyday of the USS Cole and the events that occurred.

In a June 2007 notice of disagreement with the denial of his 
claim for TDIU, the appellant stated that he quit his most recent 
position to stop himself from blowing up on a co-manager and 
being fired.  He reported that he cannot sleep at night due to 
nightmares.  

The appellant was seen for a VA psychological examination in 
October 2008.  The examination report reflects that the appellant 
had no recreational activities and no hobbies.  His wife stated 
that the appellant continued to have violent dreams in which he 
yells out.  The appellant's concentration was noted to be poor.  
The appellant was unable to sit still during the exam, with a 
constant jerking up and down of his right leg.  He was obviously 
anxious and irritable.  He demonstrated agitation and anger in 
his remarks and his affect.  The appellant described panic attack 
symptoms of sweating and fearfulness in crowds.  The appellant's 
thought processes were goal directed, logical and coherent, and 
there were no signs of psychosis during the exam.  However, his 
judgment in a hypothetical situation was impaired.  The appellant 
reported having road rage.  The October 2008 VA examination 
report reflects that the appellant experienced intrusive 
recollections almost daily and moderate flashbacks daily.  The 
appellant had severe feelings of guilt daily, severe panic in 
crowded situations and with strangers daily, occasional amnesia, 
a loss of interest in pleasurable activities, and estrangement 
from siblings.  The appellant also had a restricted affect, 
insomnia, irritability, poor concentration, hypervigilance, and 
hyperstartle on a daily basis.  His functionality had 
deteriorated socially.  He was more isolated and did not seek any 
assistance.  The VA examiner noted that the appellant's display 
of anger and irritability, anxiety, potential for violent 
outbursts and poor ability to control his impulses are all 
behaviors that impair him functionally from both the social and 
occupational areas.  The VA examiner found that the appellant 
also had a diagnosis of depression.  The appellant's Global 
Assessment of Functioning (GAF) score was 40.  As noted above, a 
GAF score of 31 to 40 indicates the examinee has some impairment 
in reality testing or communication or major impairment in 
several areas, such as work.

In a March 2009 VA treatment record, the appellant's treating 
psychiatrist opines that the appellant is unemployable due to the 
effect of PTSD.  He noted that the appellant had a current GAF 
score of 42, and that his score had not exceeded 45 during the 
last two years.  

An August 2009 VA treatment record indicates the appellant was 
hospitalized for telling a VA psychiatrist evaluating his wife 
that he would kill his wife's ex-husband.  An August 2009 VA 
psychiatric treatment note reflects the appellant had a GAF score 
of 21.  As noted above, a GAF score of 21 to 30 indicates that 
the examinee's behavior is considerably influenced by delusions 
or hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of life.  
The August 2009 VA psychiatric treatment note indicates the 
appellant appeared agitated and angry, and appeared to be 
clinching his teeth with an intense look on his face and eyes.  
He was fidgety and spoke in a nervous tone.  

A March 2010 report from his treating VA psychiatrist indicates 
that the appellant had a GAF score of 42, and his highest GAF 
score during the past year was 42.  A GAF score of 41 to 50 
indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  The 
VA psychiatrist noted that exams revealed depression and anxiety 
consistent with disabling PTSD.  Consequently, the VA 
psychiatrist found him to be unemployable.  The psychiatrist 
indicated that the appellant had, among other symptoms, 
difficulty thinking or concentrating, recurrent and intrusive 
recollections of a traumatic experiences, persistent disturbances 
of mood or affect, vigilance and scanning, easy distractibility, 
short and intermediate memory impairment, and sleep disturbance.  
A March 2010 Social Security Administration decision indicates 
the appellant was granted disability benefits primarily due to 
his PTSD. 

The Board finds that the foregoing evidence supports entitlement 
to a 100 percent evaluation for PTSD.  The appellant's homicidal 
ideation, GAF scores of 45 or lower over the past two years, his 
hospitalization, and severe anxiety symptoms effectively result 
in total social and occupational impairment.  The appellant's 
ability to work has decreased and his symptoms have worsened, 
despite treatment and psychiatric medication.  The August 2007 VA 
examination report reflects that the appellant had severe 
occupational impairment, intrusive recollections, and homicidal 
ideation.  The October 2008 VA examination report indicates that 
the appellant had poor concentration, had severe panic symptoms, 
and impaired judgment.  The appellant was hospitalized with a GAF 
score of 21 in August 2009 after making a homicidal threat.  The 
Board finds that the appellant's problems with his ability to 
work, caused by his PTSD, are greater than the difficulty in 
adapting to stressful circumstances at work contemplated by 
Diagnostic Code 9411 for a 70 percent rating.  The Board also 
finds it significant that the appellant's own treating VA 
psychiatrist expressed the medical opinion that the appellant is 
unemployable due to severe disabling PTSD.  The evidence 
indicates the appellant has severe social impairment, including 
being a persistent danger of hurting others and grossly 
inappropriate behavior.  Based on the foregoing, the Board finds 
that the appellant's PTSD warrants a 100 percent evaluation.

III.	Entitlement to TDIU

TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2009).

Entitlement to TDIU is for consideration where a Veteran's 
service connected disabilities are rated less than 100 percent.  
38 C.F.R. § 4.16.  When a 100 percent rating has been granted, it 
is not permissible to consider entitlement to TDIU.  Green v. 
West, 11 Vet. App. 472 (1998).

The appellant filed a claim for an increased rating for PTSD 
prior to his claim for entitlement to TDIU, which was filed in 
November 2007.  Additionally, if the claimant or the record 
reasonably raises the question of whether the appellant is 
unemployable due to service-connected disability, including for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is a claim for entitlement to TDIU, 
to include as a result of that disability.   Rice v. Shinseki, 22 
Vet. App. 447, 455 (2009).  Hence there was no period prior to 
the grant of the 100 percent rating for PTSD when a claim for 
entitlement to TDIU would be for consideration.  In light of the 
Board's decision set to grant a 100 percent rating for PTSD, the 
claim of entitlement to TDIU is moot.  Accordingly, the 
appellant's claim for TDIU must be dismissed as a matter of law. 
Sabonis v. Brown, 6 Vet App 426 (1994).


ORDER

Entitlement to a 100 percent disability evaluation for post 
traumatic stress disorder (PTSD) is granted.

The issue of entitlement to TDIU is dismissed as moot.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


